ORDER
PER CURIAM.
Marty Moss (“Movant”) appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant claims the motion court erred because his trial counsel unreasonably failed to submit a lesser-included offense instruction to the jury and this error prejudice the outcome of the case. We find the motion court did not clearly err in finding that Appellant’s trial counsel provided effective assistance of counsel. We thereby affirm the motion court’s denial of post-conviction relief.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).